Citation Nr: 1216598	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for asbestos-related lung disease.  

In August 2011, the Board remanded the case for further evidentiary development.  The Board is satisfied the requested development has been accomplished and will address the merits of the claim in this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in equipoise on the question of whether the Veteran's currently manifest asbestosis and asbestos-related pleural disease are due to in-service asbestos exposure or post-service exposure.  


CONCLUSION OF LAW

Asbestosis and asbestos-related pleural disease were incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the Board's decision allowing the benefit sought, the Board finds that any deficiencies in VA's duties to notify or assist the Veteran are harmless.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service personnel records (SPRs) associated with the claims file revealed that the Veteran had active service in the Navy aboard the U.S.S. Shields as an instrument man and a fire control technician striker (FTSN).  In-service exposure to asbestos is conceded.  

Post-service private medical records dated from April 1992 to October 2006 showed that the Veteran has been variously diagnosed with asbestosis, asbestos-related pleural disease, and recurrent left pneumothorax.  In particular, the Veteran underwent a private medical evaluation in April 1996 for possible asbestos-related disease.  The physician noted that the Veteran had quit smoking cigarettes in February 1982 after having smoked for 35 years for an estimated 35 pack/year history.  Regarding the Veteran's occupational exposure to asbestos, he denied any pre-service asbestos exposure in his jobs as a clerk, machine helper, and general laborer.  He reported working as a gunfighter control technician during service and being constantly around steam pipes covered with asbestos, but he stated that he was uncertain as to whether he received any asbestos exposure.  The Veteran also maintained that he had worked as an electrician's helper and crane operator for 35 years post-service, during which time he was exposed to asbestos without wearing any respiratory protective equipment.  The private physician diagnosed the Veteran with asbestosis and asbestos-related pleural disease based on his occupational exposure history and chest x-ray abnormalities.  

Upon VA examination in September 2011, the Veteran was diagnosed with recurrent left pneumothorax with subsequent limited left thoracotomy; asbestosis and asbestos-related pleural disease; and chronic obstructive pulmonary disease.  The examiner concluded that it was more likely than not that the asbestosis and asbestos-related pleural disease were due to asbestos exposure during military service since his exposure in service was adequate.  He noted that although the Veteran did have post-service asbestos exposure, there was no way to separate the effects and ascertain which exposure was responsible for the lung changes.  The physician also concluded that the recurrent left pneumothorax with subsequent limited left thoracotomy and chronic obstructive pulmonary disease were less likely related to the Veteran's asbestos exposure.  

The Board finds that the evidence of record is in relative equipoise in showing that the Veteran currently has asbestosis and asbestos-related pleural disease that is due to exposure to asbestos during his military service.  Consequently, by extending the benefit of the doubt to the Veteran, the Board concludes that service connection is warranted for asbestosis and asbestos-related pleural disease.  See 38 C.F.R. §§ 3.102, 3.303(d); Gilbert, supra.  The medical evidence fails to show that the Veteran's other respiratory disabilities, diagnosed as recurrent left pneumothorax with subsequent limited left thoracotomy and chronic obstructive pulmonary disease were manifest in service, or are otherwise related to his military service including asbestos exposure and/or a service-connected disability.  Therefore, the Board notes that the grant of service connection does not extend to these disabilities.  


ORDER

Service connection for asbestosis and asbestos-related pleural disease is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


